Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                         FILED
regarded as precedent or cited before                       Jan 31 2012, 9:38 am
any court except for the purpose of
establishing the defense of res judicata,                          CLERK
                                                                 of the supreme court,
collateral estoppel, or the law of the                           court of appeals and
                                                                        tax court

case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                               GREGORY F. ZOELLER
Oldenburg, Indiana                               Attorney General of Indiana

                                                 JAMES B. MARTIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

SAMANTHA BRADLEY,                                )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 49A02-1106-CR-513
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Rebekah Pierson-Treacy, Judge
                    The Honorable Shatrese Flowers, Master Commissioner
                             Cause No. 49F19-1012-CM-90373


                                     January 31, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Samantha Bradley appeals her convictions for Class A misdemeanor criminal

trespass and Class A misdemeanor resisting law enforcement. We affirm.

                                         Issues

      Bradley raises two issues, which we restate as:

             I.     whether there is sufficient evidence to support her
                    criminal trespass conviction; and

             II.    whether there is sufficient evidence to support her
                    resisting law enforcement conviction.

                                         Facts

      On November 14, 2010, and November 16, 2010, Bradley had surgery on her

forearm and received twenty-two stitches. On December 2, 2010, Bradley had an early

evening doctor‟s appointment for follow-up care at a medical office building associated

with St. Francis Hospital in Indianapolis. Bradley and her friend, Channing Lutz, were

driven by another friend from Columbus, where they lived, to the doctor‟s office.

Bradley arrived at the doctor‟s office at 6:30 p.m. and learned that she had missed the

appointment. In the meantime, the friend who had driven them left to go to work.

Eventually, Lutz contacted her mother who agreed to come pick them up. Lutz and

Bradley stayed in the building while they waited for Lutz‟s mother to drive from

Columbus.

      Tiffany Martin was a project manager for Executive Management Services, which

was responsible for cleaning and taking care of the building. Between 7:00 and 7:30

p.m., Martin, who oversees two buildings, received a phone call from an employee

                                           2
indicating that the two women were still in the building. When Martin arrived at that

building, Bradley was “passed out” in a wheel chair. Tr. p. 35. Martin told them the

building was closed and they had to leave. Eventually, they left to walk to the emergency

room as Martin had suggested, but they came inside because it was cold.           Martin

informed her manager that the two women had left and come back, Martin‟s manager

called security, and security called the police.

       When police officers arrived, Officer Ethan Forrest of the Indianapolis

Metropolitan Police Department told the women they had to leave. Bradley and Lutz did

not move, explaining that it was cold outside and they were waiting for a ride.

Eventually, they abruptly stood up and walked toward the door, and as they were doing

so, Lutz made a rude comment to Officer Forrest, who then asked for identification.

       Lutz stated, “we don‟t have any ID you bitch.” Tr. p. 65. Officer Forrest grabbed

Lutz with a restraint hold and pulled her arms around her back. As Officer Forrest

handcuffed Lutz, Bradley began advancing in an angry manner with her fist “cocked.”

Id. at 66. Officer Forrest put his arm out to stop Bradley and pushed her into Officer

Corey Heiny of the Indianapolis Metropolitan Police Department, who arrived on the

scene with Officer Forrest. When Officer Heiny grabbed Bradley around the wrist, “all

hell broke loose,” and Bradley began screaming about pain and the stitches. Id. at 117.

Officer Heiny instructed Bradley to stop resisting, but Bradley was kicking her feet in a

bicycle motion and waving her arms. Another officer arrived and helped to secure

Bradley. During the encounter the women were screaming, yelling, and cursing.



                                              3
       Although the officers were eventually able to get the women to sit down, they

stood up and “started all over again.” Id. at 69. Bradley got one wrist out of the

handcuffs and refused to be cuffed again by waiving her arms and pushing away from

Officer Forrest.

       On December 3, 2010, the State charged Bradley with Class A misdemeanor

criminal trespass, Class A misdemeanor resisting law enforcement, and Class B

misdemeanor disorderly conduct. A jury found Bradley guilty of criminal trespass and

resisting law enforcement and found her not guilty of disorderly conduct. Bradley now

appeals.

                                        Analysis

       Bradley argues there is insufficient evidence to support her convictions. The

standard of review for claims of insufficient evidence is well settled. We do not reweigh

the evidence or judge the credibility of the witnesses, and we respect the jury‟s exclusive

province to weigh conflicting evidence. Jackson v. State, 925 N.E.2d 369, 375 (Ind.

2010). We consider only the probative evidence and reasonable inferences supporting

the verdict and affirm if the probative evidence and reasonable inferences drawn from the

evidence could have allowed a reasonable trier of fact to find the defendant guilty beyond

a reasonable doubt. Id.

                                  I. Criminal Trespass

       To convict Bradley of criminal trespass, the State was required to prove Bradley

did not have a contractual interest in the property and knowingly or intentionally refused

to leave the real property of another person after having been asked to leave by the other

                                            4
person or that person‟s agent. See Ind. Code § 35-43-2-2(a)(2). “A person engages in

conduct „knowingly‟ if, when he engages in the conduct, he is aware of a high probability

that he is doing so.” I.C. § 35-41-2-2(b). Bradley argues that she had a legitimate reason

for being in the building and that she had no intent to violate the law.

       Although Bradley may have initially been in the building for a legitimate reason,

Martin testified that she told Bradley and Lutz the building was closed, and even Bradley

testified that Martin told her the office was closing. Martin testified that she asked the

women to leave, that they left, and that they came back inside. When Martin asked the

women to leave the medical office building, it was after 7:00 p.m. and two of Martin‟s

employees were the only other people in the building. This evidence shows that Bradley

did not have a good faith belief that she was allowed to remain in the building and that

she knowingly refused to leave after being asked to leave. To the extent Bradley points

to conflicting evidence regarding whether Martin asked them to leave, she is asking us to

reweigh the evidence, which we cannot do.

       Bradley also argues that, even if Martin asked them to leave, Martin was not an

agent of St. Francis because she was an employee of a cleaning company contracted to

provide services.    We have observed that “When one person gives another person

authority to act on his behalf, an agency relationship is created.” Glispie v. State, 955

N.E.2d 819, 822 (Ind. Ct. App. 2011). Martin testified that her employer, Executive

Management Services, has a contract with St. Francis, that she has keys to the building

and that her responsibilities includes keeping the suites secure. This evidence supports



                                              5
the inference that Martin had the authority to act on behalf of St. Francis. There is

sufficient evidence to support Bradley‟s criminal trespass conviction.1

                                     II. Resisting Law Enforcement

          Bradley also contends the evidence is insufficient to support her resisting law

enforcement conviction.              A person commits Class A misdemeanor resisting law

enforcement when he or she knowingly or intentionally forcibly resists, obstructs, or

interferes with a law enforcement officer or a person assisting the officer while the officer

is lawfully engaged in the execution of the officer‟s duties. I.C. § 35-44-3-3(a)(1).

Bradley argues that there is no evidence she forcibly resisted Officer Heiny and that she

pulled her arm away because of the pain she experienced.

          Even if Officer Heiny‟s attempt to handcuff Bradley caused her pain and she

reflexively pulled her arm away, there is other evidence that she forcibly resisted a law

enforcement officer.           Martin testified that, during Bradley‟s encounter with police,

Bradley lunged toward Officer Forrest with her “fists blaring” as he attempted to restrain

Lutz. Tr. p. 43. In describing Officer Heiny‟s attempt to restrain Bradley, Martin

testified, “she gave him a pretty good fight. She did a lot of squirming and you know

tried to get her arms loose and he tried to subdue her.” Id. at 44. Martin stated that

Officer Heiny “would get her down and she would get back up and he would get her

down and she would get back up.” Id. According to Martin, Bradley “did a lot of

tussling and at no point did she stop.” Id. at 45.



1
    On appeal, the State does not assert that the police officers were acting as agents of St. Francis.
                                                        6
       This is consistent with Officer Forrest‟s testimony that, as he was handcuffing

Lutz, Bradley advanced at him quickly in an angry manner with “her fist cocked[.]” Id.

at 66. Officer Forrest testified that, during her encounter with Officer Heiny, Bradley

was kicking her feet in a bicycle motion and that another officer assisted Officer Heiny in

securing Bradley. After that, Bradley got a hand out of the handcuffs and again began

“flaring” her arms and pushing away from Officer Forrest. Id. at 70. Similarly, Officer

Heiny testified that Bradley “balled up her fists behind Officer Forrest and said, hell no,

and came at Officer Forrest.” Id. at 106. According to Officer Heiny, when he tried to

restrain Bradley, she kept pulling her arm away and refused to sit down until, after

several attempts, he put his foot behind her knee to make her sit down.

       Contrary to Bradley‟s argument, this is not a situation involving passive inaction

nor does the evidence suggest that her resisting conviction was based solely on her

reflexively pulling her arm away based on the pain she experienced. The evidence shows

that Bradley forcibly resisted, obstructed, or interfered with a law enforcement officer

while the officer is lawfully engaged in the execution of the officer‟s duties. There is

sufficient evidence to support Bradley‟s resisting law enforcement conviction.

                                       Conclusion

       There is sufficient evidence to support Bradley‟s convictions for criminal trespass

and resisting law enforcement. We affirm.

       Affirmed.

KIRSCH, J., and BRADFORD, J., concur.



                                            7